PEE CURIAM.
Defendant was convicted of operating a motor vehicle while under the influence of intoxicating liquor. ORS 483.992. Defendant appeals, listing ten assignments of error, three of which involve the admission in evidence of the Breathalyzer test and supporting data. Defendant is foreclosed in these assignments by State v. Woodward, 1 Or App 338, 462 P2d 685 (1969), and State v. Sutton, 253 Or 24, 450 P2d 748 (1969).
The other assignments concern instructions given by the court to the jury such as the presumption of innocence, “under the influence,” the purpose of the law, and similar type instructions. Defendant urges that his requested instructions were more accurate, less repetitive, less argumentative and did not overemphasize as did those given by the court. We have examined the instructions given and find them to be correct, non-argumentative statements of the law without undue emphasis or repetition. The defendant’s assignments of error are without merit. We conclude that defendant had a fair trial.
Affirmed.